NOS. 07-11-0100-CR
                                       07-11-0101-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                      JUNE 3, 2011
                          ______________________________

                                 THE STATE OF TEXAS,

                                                                  Appellant
                                             v.

                          ALEJANDRO GUADALUPE GARCIA,

                                                                   Appellee
                           ___________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

  NOS. 52,533-E & 52,534-E; HONORABLE DOUGLAS WOODBURN, PRESIDING

                            __________________________

                             ABATEMENT AND REMAND
                            __________________________

Before QUINN, C.J., and HANCOCK, and PIRTLE, JJ.

       Pending before the court is the State’s motion to abate the appeal and remand

the matter back to the trial court for entry of findings of fact and conclusions of law. We

grant the motion.

       According to the record before us, the State’s indictments were dismissed for

violation of the Interstate Agreement on Detainers Act (IADA). TEX. CODE CRIM. PROC.

art. 51.14 (Vernon 2006). The record reflects that the indictments were orally dismissed
on February 7, 2011, which decision was then memorialized in writing on February 22nd.

The State filed its request for findings of fact and conclusions of law on February 14th.

However, none were ever executed.

       In State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (involving a

motion to suppress evidence), the Court of Criminal Appeals held that, "[u]pon the

request of the losing party on a motion to suppress evidence, the trial court shall state

its essential findings." Then it determined that the refusal to so state its findings and

conclusions prevented the meaningful review of the decision. Id. at 698. Several years

later, the same court considered this principle in relation to a trial court’s dismissal due

to purported violations of the IADA. See State v. Votta, 299 S.W.3d 130 (Tex. Crim.

App. 2009). In holding that the trial court should have executed pertinent findings and

conclusions, it explained that the case involved more than merely an examination of

paperwork to determine whether the requirements of the IADA were met; the trial court

also had before it various material factual disputes necessitating resolution. The same

is true here, and they involve notice and its receipt.

       Accordingly, we abate the appeal and remand the matter back to the trial court.

See TEX. R. APP. P. 44.4. We also direct the trial court to execute those findings of fact

and conclusions of law pertinent to its decision to dismiss the proceeding and as

required by State v. Cullen and State v. Votta, supra. Those findings and conclusions

must be incorporated into a supplemental district clerk’s record and filed with the clerk

of this court on or before July 1, 2011. Should further time be needed to perform these

acts, the trial court must request it by July 1, 2011. Upon the filing of the supplemental

clerk's record, the appeal will be reinstated.

                                                 2
      It is so ordered.


                              Per Curiam


Do not publish.




                          3